Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/8/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Minor informalities
Claim 1 recites A method for producing granules containing a core particle comprising: splaying granulation liquid having a mist diameter (D50) not more than a particle size (D50) of the core particle to a mixture containing a drug substance and the core particle to granulate the mixture.  The phrase “size (D50) of the core particle to a mixture” which appears confusing. It is suggested that a “,” is placed after “liquid” and after “particle” for clarification. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9,-11, 14-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8741350 to Folger et al.
Folger teaches a taste masked composition comprising multilayered particles comprising an inert core and one or more layers of a pharmaceutical active and a binder and an intermediate seal coat (abstract & col. 8-9).  The binder present in the active agent layer meets the additive of claim 10. Table 2 described IR beads comprising core made of inert particle coated with a drug coating and HPMC.
Folger also teaches an intermediate seal coat. However, instant claim 9 recites the phrase “comprising” allowing for the intermediate seal coat taught by Folger.
Inert core has a particle diameter of 50 to 300 microns (col 11,l 7-11) and comprises starch, microcrystalline cellulose, sugar (col. 11, l 13-19 & col. 20, l 23-55) and microcrystalline cellulose meet the instant polysaccharide. Claims 14 and 15 are directed to a product and therefore the  process steps do not carry patentable weight.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Folger teaches a number of pharmaceutical additives (col. 16, l 40-67 and col. 33, l 63-col. 34, l 15) and hence meet claim 19. Folger teaches a pharmaceutical preparation described above and hence meet claim 20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 8741350 to Folger et al as applied to claims 9-11, 14-16, 19 and 20, and further in view of US 20110129530 to Gopi et al.
Claims 12 and 17 recite the core particle size is larger than a particle size of the drug substance. Claims13 and 18 recites that the drug substance is a needle crystal or a plate crystal. Folger discussed above does not teach instant claims 12-13 and 17-18.
Gopi teaches taste masked pharmaceutical compositions comprising coated drug containing particles, wherein the drug particles are highly spherical (abstract, 0041}. The microparticles or the granule has a particle size of not more than 500 microns (0048).Gopi further teaches that the drug particles containing cores have a diameter of 100 microns to 800 microns [0021] and that the drug is in the form of crystalline particles layered on to inert cores {0039). Folger and Gopi references constitute analogous art because both teach taste masking pharmaceutical compositions comprising an inert core with a drug layer for providing masking the bitter taste of the drug as well as provide an immediate and controlled release of the drug. 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the teachings of Folger, directed to taste masking pharmaceutical composition, so as to employ microparticulate drug in the form of crystalline particles and layer over the inert core particle and further optimize the particle size of the drug with respect to the particle size of the inert core i.e., within a range of 100-800 microns. It is noted that while Folger teaches core particle size of 50 to 300 microns (col 11,l 7-11), Gopi teaches drug particles with a diameter of 100-800 micron, overlapping with the particle size taught by Folger. One of an ordinary skill in the art would be motivated to optimize the size range of core and drug particles with an expectation to provide not only an effective taste masking but also ease of dissolving the composition into a smooth easy-to-swallow suspension containing taste-masked particles, suggested by Gopi (0041).

9.	Claim(s) 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over JP H0764726B2 to Taisho Pharmaceutical company Ltd.
	Instant specification described splaying is a known technique (0003) and it appears from the comparative example 4 (0089) that splaying is the same as spreading by spraying of granulating solution on the core particles. Further it is noted that only the comparative example 4 (0089) uses the term splaying and the rest of the examples of the instant invention use the term “spraying”. Hence, claimed term “splaying “ is construed as spreading by spraying of granulating solution on the core particles.	Taisho teaches preparing microparticles of a solid substance by spraying with water or alcohol and a binder on the surface of the solid particle containing drug, thereby coating the solid particles with the drug and the binder (claim 1 of Taisho), and the solid particles are in the form of granules (claim 9, description). The method is performed without using organic solvents that are harmful (p 1). Taisho states that the solid particles contain starch , sugar, lactose (page 2) and have a diameter of 250-300 microns. Drug particles are produced by charging 40-50 mesh sugar crystals in a tumbling granulator and spraying the binder solution along with a drug and a carrier (page 2), wherein the binder is water. Taisho teaches the core materials such as potato starch (page 2). Taisho does not explicitly teach the claimed mist diameter (D50) not more than a particle size of the core particle. However, Taisho suggests the core particle diameter to be between 250-300 microns and it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to optimize the diameter of the granulation liquid mist so as to provide the effective spreading of the solid drug particles on to the cores and thus provide a sustained release drug composition.


10.	Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP H0764726B2 to Taisho Pharmaceutical company Ltd., in view of  US 20110129530 to Gopi et al.
	
	Taisho teaches preparing microparticles of a solid substance by spraying with water or alcohol and a binder on the surface of the solid particle containing drug, thereby coating the solid particles with the drug and the binder (claim 1 of Taisho), and the solid particles are in the form of granules (claim 9, description). The method is performed without using organic solvents that are harmful (p 1). Taisho states that the solid particles contain starch , sugar, lactose (page 2) and have a diameter of 250-300 microns. Drug particles are produced by charging 40-50 mesh sugar crystals in a tumbling granulator and spraying the binder solution along with a drug and a carrier (page 2), wherein the binder is water.
Taisho fails to teach the limitations of claims 6-7
Gopi teaches taste masked pharmaceutical compositions comprising coated drug containing particles, wherein the drug particles are highly spherical (abstract, 0041}. The microparticles or the granule has a particle size of not more than 500 microns (0048).Gopi further teaches that the drug particles containing cores have a diameter of 100 microns to 800 microns [0021] and that the drug is in the form of crystalline particles layered on to inert cores {0039). Folger and Gopi references constitute analogous art because both teach taste masking pharmaceutical compositions comprising an inert core with a drug layer for providing masking the bitter taste of the drug as well as provide an immediate and controlled release of the drug.  Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the oral composition comprising a solid core particle coated with a drug and a binder, of Taisho, and further modify so as to employ microparticulate drug in the form of crystalline particles and layer over the inert core particle. It is noted that while Taisho teaches core particle size of 250 to 300 microns (col 11,l 7-11), Gopi teaches drug particles with a diameter of 100-800 micron, overlapping with the particle size taught by Taisho.  One of an ordinary skill in the art would be motivated to optimize the size range of core and drug particles with an expectation to provide not only an effective taste masking but also ease of dissolving the composition into a smooth easy-to-swallow suspension containing drug particles, suggested by Gopi (0041).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611